POLEN, Judge.
This appeal is taken from a conviction and sentence under section 893.13(l)(e), Florida Statutes (1987). Appellant unsuccessfully challenged the constitutionality of this statute in the trial court as being viola-tive of the “one-subject rule.”
This court specifically found that the challenged statute was constitutional in State v. Burch, 545 So.2d 279 (Fla. 4th *941DCA 1989). We further have certified the question to the supreme court.
Accordingly, we affirm the trial court on authority of Burch. Issuance of the mandate is stayed pending disposition of the certified question by the supreme court.
GLICKSTEIN and STONE, JJ., concur.